Citation Nr: 0005223	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  95-02 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  The propriety of the initial 10 percent evaluation for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased (compensable) rating for 
scars on the left hand.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU) due to service 
connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel
INTRODUCTION

The veteran had active military service from October 1969 to 
April 1972.

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions in July 1994, 
July 1995, August 1995, and March 1996.  By rating decision 
of July 1994, the RO, in part, denied service connection for 
PTSD and denied an increased (compensable) rating for scars 
on the left hand.  By rating decisions of July and August 
1995, the RO denied a TDIU.  By decision of March 1996, the 
RO granted service connection for PTSD and assigned a 10 
percent disability rating.  The veteran timely perfected an 
appeal to the Board on each issue.  

The Board remanded the case in August 1996 for clarification 
of issues on appeal, and in May 1997 for evidentiary 
development.  Following completion of the actions requested 
on remand, the RO continued the denial of the veteran's 
claims.  These matters have now been returned to the Board 
for further appellate consideration.

Inasmuch as the appeal involving PTSD is from an original 
award, the Board has framed that issue as shown on the title 
page of this decision.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (appeals from original awards are not 
construed as claims for increased ratings).

By rating action of March 1999, the RO granted service 
connection for residuals of stitches above the right eye, 
rated noncompensably disabling.  Service connection was 
denied for a disorder of the nose, residuals of lacerations 
of the right knee and chest, residuals of a cut of the right 
hand, residuals of a blow to the head, and an earlier 
effective date for the grant of service connection for PTSD.  
The veteran has not, as yet, filed a notice of disagreement 
with respect to any of the new issues addressed in the March 
1999 rating decision.  As such, those issues are not before 
the Board for appellate consideration.


FINDINGS OF FACT

1.  Psychiatric evaluation and testing in early 1996 revealed 
overall psychiatric disability impairment manifested by 
intrusive thoughts; nightmares; thought processes marked by 
confusion, indecision, distractibility and difficulties with 
concentration; some isolation; suspiciousness; 
hypervigilance; difficulty controlling anger; fair judgment 
and insight; and moderate mood swings.

2.  The scars of the left hand are not shown to be tender and 
painful on objective demonstration, poorly nourished or 
subject to repeated ulceration, or to result in any 
limitation of function of the hand.

3.  The veteran has completed four years of high school.  The 
veteran reports no prior work history.

4.  Service connection is in effect for PTSD, evaluated as 30 
percent disabling, and scars on the left hand, rated 
noncompensably disabling.  The combined disability rating is 
30 percent.

5.  The service-connected disabilities are not of sufficient 
severity to preclude the veteran from engaging in 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for an initial 30 percent evaluation for 
PTSD are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

2.  The criteria for a compensable rating for scars of the 
left hand are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(1999).

3.  The veteran is not unemployable due to his service-
connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Propriety of Initial 10 Percent Rating for PTSD

A.  Factual Background

The veteran initially claimed service connection for PTSD in 
August 1993.  The record reflects that the veteran was 
awarded a Purple Heart Medal and an Army Commendation Medal 
with a "V" devise for his actions on April 8, 1971, in a 
mission to recover a downed  aircraft during the course of 
which he came under enemy mortar and rocket-propelled grenade 
fire, was burned himself, assisted another wounded soldier, 
and still secured the rigging to pick up the downed aircraft.

On VA examination in January 1996, the veteran complained of 
frequent sleep disturbance.  He said that if he has a 
nightmare while sleeping, he wakes up swinging and his family 
is afraid of him for that reason.  He reported having 
intrusive thoughts and nightmares 2-3 times per week or as 
infrequently as every two months.  He described guilt 
surrounding his role in the war.  The veteran reported 
several times during the examination that his major 
disability was his back problem.  He denied having received 
any psychiatric treatment.  The diagnostic impression 
included rule out PTSD, dysthymia, depression with anxiety, 
and alcohol dependence.  The veteran was referred for 
psychological testing to rule out a diagnosis of PTSD.

In February 1996, the veteran was given the Personality 
Assessment Inventory, the Mississippi Scale for Combat-
Related PTSD, and a partial Psychiatric Diagnostic Interview-
Revised as part of a VA psychological evaluation.  The 
results of those tests showed significant anxiety and 
distress over traumatic events from the veteran's past.  His 
thought processes were interpreted to be marked by confusion, 
indecision, distractibility, and difficulties with 
concentration.  The veteran was noted to be quite isolated 
and mistrustful and suspicious of others.  He was observed to 
be hypervigilant and had difficulty controlling his anger.  
The veteran's score on the Mississippi Scale was over the 
cutoff which would suggest PTSD and it was determined that 
the veteran met the full criteria for PTSD.  On objective 
examination, the veteran was oriented as to time, place and 
person.  His affect was somewhat flattened; his judgment and 
insight were considered to be fair.  He exhibited a short 
temper and reported below average peer relationships and 
moderate mood swings.  The veteran denied crying spells, 
suicidal ideation, hallucinations, delusions or paranoia.  
The VA examiner diagnosed moderately disabling PTSD, 
depression and alcohol dependence.

Based on the above evidence, the RO established service 
connection for PTSD and assigned a 10 percent evaluation, 
effective August 27, 1993, the date of his claim for service 
connection.

VA treatment records reflect no treatment for PTSD or any 
psychiatric disorder.

On VA psychiatric examination in July 1997, the veteran 
reported a history of alcohol abuse but said that he had been 
sober for one month.  The veteran indicated that he quit 
working in 1993 as a result of back problems.  He denied any 
history of psychiatric treatment or any history of taking 
medication for psychiatric problems.  On examination, the 
veteran was oriented as to time, place and person.  His 
affect was generally appropriate and judgment and insight 
were indicated to be fair.  The veteran reported fair peer 
relationships and a short temper.  The veteran stated that 
his nightmares were infrequent now.  He maintained that his 
concentration was average and his energy level normal.  He 
denied depression, crying spells, hallucinations, paranoia, 
delusions, or suicidal ideation.  He noted having 
intermittent thoughts of Vietnam.  The veteran described 
spending his day watching television, going fishing or 
hunting or helping a friend do something.  He described his 
social life as minimal and said that he did not go out much 
or enjoy being in crowds.  The diagnostic impression included 
Axis I diagnoses of mild PTSD by history and previous 
psychological testing, and alcohol dependence.  The VA 
examiner assigned the veteran a Global Assessment of 
Functioning (GAF) score of 75 from a psychiatric standpoint, 
indicative of no more than slight symptomatology.  The 
prognosis for the veteran's PTSD was noted to be good 
inasmuch as the veteran's PTSD was only mild and had never 
been severe enough for the veteran to seek any treatment.  
The examiner noted that the more significant psychiatric 
problem would be the veteran's alcohol dependence.  With 
respect to the veteran's incapacity, the VA examiner 
concluded that the veteran was no more than mildly 
incapacitated due to his PTSD.  This was supported by the 
fact that the veteran had never received any treatment for 
PTSD, as well as the veteran's repeated assertion that his 
nerves were not preventing him from working because his main 
disability was his back problem.


II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim regarding the propriety of the initial 10 percent 
evaluation assigned for his service-connected PTSD is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).  When a claimant 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim.  Id.  The Board is 
satisfied that all available relevant evidence has been 
obtained regarding the claim and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability 
must be viewed in relation to its history.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Also, where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

New rating criteria for evaluating psychiatric disabilities 
were promulgated and have been in effect since November 7, 
1996.  Pursuant to the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Karnas v. Derwinski, 1 
Vet.App. 308 (1991), the veteran is entitled to have his 
claim considered under both the old and new rating criteria, 
and to be assigned a rating under whichever criteria would be 
more favorable.  Having considered the veteran's PTSD under 
both the old and new criteria during the course of the 
appeal, the RO found the veteran's PTSD no more than 10 
percent disabling under either set of criteria.

Under the former rating criteria for PTSD (set forth at 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), a 10 percent 
rating is assigned when less than the criteria for a 30 
percent rating is present, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent rating is assigned when there is 
definite inability to establish or maintain effective and 
wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.).  The term definite has been defined 
as "distinct, unambiguous, and moderately large in degree," 
and representing a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994).  
See also Hood v. Brown, 4 Vet. App. 301 (1993).  

A 50 percent rating is assigned when the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired, and by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  To warrant a 100 percent evaluation, the 
attitudes of all contacts except the most intimate must be so 
adversely affected as to result in virtual isolation in the 
community; or there are totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual is unable to obtain or retain 
employment.  These criteria represent 3 independent bases for 
granting a 100 percent evaluation.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996). 

Under the revised rating criteria for PTSD (set forth at 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999), a 10 percent 
rating is assigned when there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions and recent 
events).  A 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  100 percent schedular 
rating is warranted when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relative, own occupation or 
own name.  

Following a review of the claims folder, the Board finds that 
the evidence supports an initial 30 percent evaluation under 
either the former or revised criteria.  As noted above, 
psychiatric evaluation and testing in early 1996 revealed 
overall psychiatric disability impairment manifested by 
intrusive thoughts; nightmares; thought processes marked by 
confusion, indecision, distractibility and difficulties with 
concentration; some isolation; suspiciousness; 
hypervigilance; difficulty controlling anger; fair judgment 
and insight; and moderate mood swings.  A February 1996 VA 
examiner then indicated that the veteran had moderately 
disabling PTSD, depression, and alcohol dependence.  The 
examiner's assessment of "moderate" disability is not 
clearly indicative of psychiatric impairment due solely to 
PTSD, nor is it dispositive of the question currently under 
consideration.  See 38 C.F.R. § 4.130 (1996).  However, with 
resolution of all reasonable doubt in the veteran's favor, 
the Board finds that the overall symptomatology shown in 
early 1996 is indicative of impairment that is distinct, 
unambiguous, or moderately large in degree (as contemplated 
by the 30 percent evaluation under the former criteria), or 
occupational and social impairment with occasional decrease 
in work efficiency, and intermittent periods of inability to 
perform occupational tasks (as contemplated by the 30 percent 
evaluation under the former criteria).

However, entitlement to a higher evaluation under either the 
former or revised criteria for any period since the date of 
the grant of service connection for PTSD simply is not shown.  
The only other pertinent medical evidence of record is the 
report of the July 1997 examination, conducted after the 
November 7, 1996 change in the applicable rating criteria.  
That evidence documents that the veteran has reported 
intermittent problems with sleeping and some memory loss.  
While he claims limited social interaction, it is also 
indicated that he goes fishing and hunting with friends and 
helps friends get things done.  The veteran has essentially 
admitted that he ceased working due to a nonservice-connected 
back problem.  Moreover, he has indicated that his 
psychiatric disorder has no impact on his ability to work, 
and, as noted in the July 1997 examination report, he has 
never received any psychiatric treatment and takes no 
medication for his PTSD.  Moreover, the GAF of 75 assigned in 
July 1997 is indicative of impairment falling between some 
mild symptoms (e.g., depressed mood and mild insomnia) but 
generally functionally pretty well with some meaningful 
interpersonal relationships, and nor more than slight 
impairment in social, occupational or school functioning, as 
manifested by symptoms that are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument).  See Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders.  Clearly, such 
evidence does not establish entitlement to an evaluation 
higher than 30 percent for PTSD.  In fact, this more recent 
evidence suggests less impairment that that reflected in 
1996; however, the scope of the Board's review is the 
propriety of the initial evaluation to be assigned, and it is 
not permitted to effectively reduce, in the first instance, 
the veteran's evaluation during any stage under 
consideration.  

In view of the foregoing, the Board finds that the criteria 
for no more than an initial 30 percent evaluation for PTSD 
are met.  Furthermore, inasmuch as the 30 percent evaluation 
represents the greatest degree of impairment shown since 
August 1993, the date of the grant of service connection, 
there is no basis for consideration of "staged rating," as 
discussed in the Fenderson case, cited to above.

B.  Scars of the Left Hand

Scars which are tender and painful on objective 
demonstration, or poorly nourished with repeated ulceration, 
are rated 10 percent disabling.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (1999).  Scars may also be rated 
on the basis of limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).

Following a review of the claims folder, the Board finds that 
a compensable rating is not warranted for scars of the left 
hand.  Pursuant to the May 1997 Board remand, the veteran was 
seen for a VA dermatological examination in July 1997.  The 
veteran reported a history of laceration of his left hand in 
service in Vietnam.  He received 5-6 sutures to the area on 
the same day of the injury.  The veteran denied current 
itching, pain or burning at the scar site, but reported that 
it was slightly tender.  He also stated that the scar did not 
appear to interfere with the function of his left hand.  On 
examination, the veteran was noted to have a clean, well-
healed 1-1/2 inch long by 1/16-inch wide scar on the posterior 
aspect of the patient's left hand overlying the left middle, 
ring and little finger metacarpal areas that was slightly 
pale in color.  The scar was nontender without keloid 
formation, adherence or herniation.  There was no apparent 
inflammation, swelling, depression, interference with 
vascular supply or ulceration.  The VA examiner concluded 
that there was no apparent limitation of function of the 
veteran's left hand based on clinical findings of equal and 
adequate hand grip, and equal and normal thumb to finger and 
thumb to palm movements bilaterally.  The diagnostic 
impression was status post laceration of the left posterior 
hand.

In summary, the evidence does not show that the scars on the 
left hand are tender or painful on objective demonstration, 
poorly nourished or ulcerated, or that such scars result in 
any limitation of function of the hand.  Against this 
background, the Board must conclude that a compensable rating 
is not warranted.




C.  TDIU

The pertinent regulations provide that a TDIU may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Board observes that the veteran is service-connected for 
PTSD, rated 10 percent disabling, scars of the left hand, 
rated noncompensably disabling, and residuals of stitches 
above the right eye, rated noncompensably disabling.  His 
combined service-connected disability rating is 10 percent.  
For the reasons outlined above, the Board has stated why the 
veteran is not entitled to a either a disability rating in 
excess of 10 percent for his service-connected PTSD or a 
compensable rating for scars of the left hand.  Consequently, 
an evaluation that meets the criteria of 38 C.F.R. § 4.16(a) 
is not assignable.

Entitlement to TDIU on an extraschedular basis may be awarded 
if the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected disability.  
38 C.F.R. § 4.16(b).  The issue before the Board is whether 
the veteran's service-connected disabilities preclude him 
from engaging in substantially gainful employment (i.e., work 
that is more than marginal, which permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  The mere fact that a veteran may be unemployed or 
has difficulty obtaining employment is not determinative.  
The ultimate question is whether the veteran, because of his 
service-connected disorder, is incapable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  Moreover, an inability to work due to non-service-
connected disabilities or age may not be considered.  
38 C.F.R. § 4.14, 4.19.  In making this determination, VA 
considers such factors as the extent of the service-connected 
disabilities, employment, and educational background.  
38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

Following a complete review of the claims folder, the Board 
notes that the evidence does not establish that the veteran 
is incapable of performing the physical and mental acts 
required by employment solely because of his service-
connected PTSD, scars of the left hand, or and residuals of 
stitches above the right eye.  Van Hoose, supra.  Moreover, a 
review of the record on appeal reveals no unusual or 
exceptional problems associated with his service-connected 
disabilities, such as an objective indication that any of his 
service-connected disabilities has resulted in frequent 
medical treatment or hospitalization, or that any such 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
In light of these facts, the RO did not refer the case to 
Director, Compensation and Pension Service under § 4.16(b).  
The Board agrees that such a referral is not required by the 
facts of this case.

The evidence of record shows that the veteran has completed 
four years of high school and previously worked for a 
railroad until a back injury forced him to quit in 1993.  He 
has been on Social Security Disability benefits for his back 
injury since 1993 and has not worked.  There is nothing in 
the record that suggests that a service-connected problem is 
disabling beyond the typical impairments already contemplated 
by the schedular criteria.  Although the veteran may indeed 
be unemployed or have difficulty obtaining employment, the 
evidence does not establish that the veteran is unemployable, 
as contemplated by 38 C.F.R. § 4.16, by reason of his 
service-connected disabilities.  Significantly, there is no 
competent opinion by a medical or other professional even 
suggesting that the veteran's service-connected disabilities, 
either alone or in concert, render him unable to obtain and 
retain substantially gainful employment. 

In view of the foregoing, Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to a TDIU.  Hence, the benefit-of-the-doubt-doctrine is not 
for application in the instant case.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An initial 30 percent evaluation for PTSD is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.  

A compensable rating for scars of the left hand is denied.

A TDIU is denied.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

